NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TAMARA PETROSYAN,                               No.    15-71610

                Petitioner,                     Agency No. A097-857-809

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Tamara Petrosyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law, including due process claims. Iturribarria v. INS, 321 F.3d 889, 894 (9th

Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Petrosyan’s motion to

reopen based on ineffective assistance of counsel where she failed to show

prejudice from the performance of former counsel. See Mohammed v. Gonzales,

400 F.3d 785, 793-94 (9th Cir. 2005) (prejudice shown where counsel’s

performance was so inadequate it may have affected the outcome).

      We reject Petrosyan’s contention that the BIA violated her due process

rights. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014) (“To prevail

on a due-process claim, a petitioner must demonstrate both a violation of rights and

prejudice.”).

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED.




                                         2                                    15-71610